People v Almonte (2014 NY Slip Op 06777)
People v Almonte
2014 NY Slip Op 06777
Decided on October 7, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 7, 2014Sweeny, J.P., Renwick, Andrias, Moskowitz, Manzanet-Daniels, JJ.


13127 3639/09

[*1] The People of the State of New York, Respondent,
vJosie Almonte, Defendant-Appellant.
Steven Banks, The Legal Aid Society, New York (Ellen Dille of
counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.
Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered March 24, 2011, as amended on October 18, 2011, convicting defendant, after a jury trial, of grand larceny in the third degree (11 counts), grand larceny in the fourth degree, scheme to defraud in the first degree, and criminal impersonation in the second degree (15 counts), and sentencing her to an aggregate term of 3  to 10 years, unanimously affirmed.
Defendant's challenge to the court's jury instructions is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find no basis for reversal. The court's charges regarding larceny by false pretense and scheme to defraud, which adhered to the Criminal Jury Instructions, properly conveyed to the jury all of the elements of those crimes.
We have considered and rejected defendant's ineffective assistance of counsel claim.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 7, 2014
CLERK